Citation Nr: 1416539	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-28 852	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for seizures, to include as due to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for right leg amputation, to include as due to herbicide exposure and/or diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as due to herbicides and/or diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as due to herbicides and/or diabetes mellitus.

8.  Entitlement to service connection for stroke, to include as due to herbicides and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

On February 28, 2014, prior to merits adjudication, the Board was notified by the Fort Gibson National Cemetery that the Veteran died in February 2014.


CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

3.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for seizures, to include as due to herbicide exposure.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

4.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

5.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for right leg amputation, to include as due to herbicides and/or diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

6.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for hypertension, to include as due to herbicides and/or diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

7.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for erectile dysfunction, to include as due to herbicides and/or diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

8.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate entitlement to service connection for stroke, to include as due to diabetes mellitus and/or herbicides.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, the appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2012); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).  

The Board's dismissal of the appeal does not affect the right of an eligible person to file the request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal of the claim of entitlement service connection for diabetes mellitus, to include as due to herbicide exposure is dismissed.

The appeal of the claim of entitlement service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure is dismissed.

The appeal of the claim of entitlement service connection for seizures, to include as due to herbicide exposure is dismissed.

The appeal of the claim of entitlement service connection for prostate cancer, to include as due to herbicide exposure is dismissed.

The appeal of the claim of entitlement service connection for right leg amputation, to include as due to herbicide exposure and/or diabetes mellitus is dismissed.

The appeal of the claim of entitlement service connection for hypertension, to include as due to herbicides and/or diabetes mellitus is dismissed.

The appeal of the claim of entitlement service connection for erectile dysfunction, to include as due to herbicides and/or diabetes mellitus is dismissed.

The appeal of the claim of entitlement service connection for stroke, to include as due to herbicides and/or diabetes mellitus is dismissed.



		
D. JOHNSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


